Wagner, Judge,
delivered the opinion of the court.
This was an action brought by the plaintiff on a policy of insurance.
It seems from the petition that Louis Loos had his life insured in the office of the defendant, by a policy dated April 4, 1866, in the sum of five thousand dollars, for the term of fifteen years. It was provided by the policy that the sum in *541sured should be payable to said Loos, if he should be living at the expiration of the said term of fifteen years, or, in case case of his prior decease, “to his heirs or representatives.” Loos died September 16, 1866, and his daughter Eliza brings this suit, as sole heir, to recover the amount of the policy. A demurrer was filed and sustained to the petition, because the plaintiff had no right to sue.
Whether the action accrued to the plaintiff, or should properly have been brought by the executor or administrator of Loos, must depend upon the meaning to be affixed to the word “representatives.” Legal representatives and personal representatives, in the general or professional sense, mean simply executors or administrators. Although this is the primary, legal meaning, they are often construed differently, if it is clear that the intention was to vest the estate in a different class of persons. That they mean executors and administrators will ordinarily be taken as true, where nothing is shown to raise a counter presumption, but the meaning is» not so inflexibly attached as to prevail in all cases when it is» manifest that another disposition was intended. The interntion must control, and that intention is to be gathered; by a-, view of the context subject-matter and the purpose-, to be-attained. The words have therefore been held to. mean, next, of kin when the circumstances of the case made- it apparent that such a construction would effectuate the^objeet, had,in view. The language used by the assured wouMisc.nu to-indicate that it was his intention, in case of his- untimely decease, to make some provision for the surviving; members of his family, and not that the money arising fnonn the policy should go to his executors or administrators,.to, be-administered on as ordinary assets.
Policies for a term of life insurance of this-description.are of-; frequent occurrence, and where it is meant that-the money resulting from the policy shall descend and be-used.as common, assets, the invariable language is “to pay to»the.-said assured, his executors, administrators or assigns.” The changing of the language and using terms of different;expression,clearly *542import that the money was intended for the benefit of his heirs, or next of kin, and that it was not to be administered on as assets by the executor, or administrator. The plaintiff is the only child and sole heir, and she is entitled to the money; the word “ representatives,” used in the policy in conjunction with heirs, cannot divest her title or divert the money to another source.
Reversed and remanded.
The other judges concur.